DETAILED ACTION
Claims 1-5, 7, 9-11 and 27-28  are pending as amended on  25 January 2021, claims 6, 8, 12-14 and 22-25  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2020 was filed after the mailing date of the fist Office action on 23 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
The rejection under 35 U.S.C. 102(a)(1)/(a)(2) of claims 1, 3-5, 7 and 27 over US Patent 4961795 (Detlefsen), and the rejection under  35 U.S.C. 103 of claims 1, 3-5, 7 and 27 over US Patent 5061387 (Victorius) have been withdrawn in light of the amendment.  
Applicant’s amendment does not distinguish from US 2016/0032169A1 (Chew) in view of US Patent 4094847 (Huffman).
Applicant’s arguments have been fully considered.
With respect to Detlefsen and Victorius, Applicant’s arguments are moot as they do not apply to the current rejection. 
With respect to Chew in view of Hoffman, Applicant’s arguments are not persuasive. 
In response to applicant's argument that Huffman is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Huffman is pertinent in providing teachings of curing rate regulators for melamine formaldehyde resin (col. 5, line 25-31), which is desirable in Chew ([0056]).
Applicant argues that the curing mechanism of  Chew and Huffman are different as they require different curing times.  The examiner disagrees.  The  examiner notes that  the “15 seconds to 12 minutes”  disclosed by Huffman  is for the preparation of the decorative panel not the  formation of melamine/formaldehyde resin.  Further,  Huffman expressly discloses that sodium/potassium hydroxide are to regulate the cure rate of the melamine/fomaldehyde resin (col. 5, line 26-31),  Chew teaches curing of the same melamine/formaldehyde resin([0032] and [0056]), thus  one of ordinary skill in the art would expect the same chemical components, i.e.,  resin and curing regulator would have same curing mechanism, and including sodium/potassium hydroxide of Huffman in the composition of Chew would predictably regulate  the cure time of the resin(col.5, line 25-31).    
Applicant argues that Huffman teaches complete hardening  of the material which is not predictable or desirable for drilling fluid system.  The examiner  notes that nowhere Huffman teaches that the melamine/formaldehyde resin is cured into a complete hardening as asserted by Applicant.  On the other hand,  Chew teaches that the fluid cures to solidify into a hardened polymeric mass with a degree of rigidity([0013], [0016],[0019], [0023]-[25] and [0073]), thus a hardened material does not contradict with the success of using sodium/potassium curing regulator in  Chew’s drilling fluid.
As to the amount of  sodium/potassium hydroxide, a person of ordinary skill in the art would have been motivated to adjust the amount of  sodium/potassium hydroxide in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Applicant argues that Chew teaches oil based drilling fluid while Huffman teaches aqueous solution. The examiner disagrees.  Although Chew exemplifies oil based fluid, Chew expressly discloses the polymer-forming composition may be diluted using water-based fluid ([0028] and claim 2).   Thus 
Applicant argues that sodium/potassium hydroxide are not known to be suitable for regulating the curing time of  the melamine/formaldehyde resin  of Chew  as Chew does not  list strong bases for  accelerators or retardants.  However, this does not change the fact that sodium/potassium hydroxide are known regulators for the curing  rate of the melamine/formaldehyde resin  as taught by Huffman (col. 5, line 26-31), and it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a curing rate regulator for melamine formaldehyde resins. 

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9-11 and 27 stand, and new claim 28  is rejected under  35 U.S.C. 103 as being unpatentable over Chew in view of  Huffman.
Regarding claims 1, 3-5, 7, 9-11 and 27, Chew teaches a composition comprises a water based wellbore fluid([0028]), and 50 vol% of a polymer forming composition ([0028]),  wherein the polymer-forming composition comprises phenol and   melamine formaldehyde resins ([0032]),  an inert ester diluent such as ethyl  lactate ([0043]).
 Chew teaches that the resin component is present in an amount of an upper limit from 10 wt.%  to 60 wt.% of the polymer –forming composition  ([0035]), and the diluent is present in an amount of 20 to 40 wt.% of the polymer –forming composition ([0044]), thus the resin is present in the wellbore fluid in an amount of about 5 wt.% to 30 wt.% ,  or a weight ratio of 1:19 to 30:70 (resin to base fluid),  and the ester is present in an amount of about  10 to 20 wt.% of the wellbore fluid, or a weight ratio of 1: 100 to 20:100 (ester to the total weight of the  fluid)  calculated by the examiner based on 50 vol.% 
Chew  teaches the composition comprises weighting material in an amount of 21 pounds per gallon of the fluid([0064]), i.e..,  a weight ratio of 21: 8.35 (about 251:100, weighting agent to base fluid), which meets the claimed  ratio
Chew further teaches the fluid has a density of 8 pounds per gallon to about 16 pounds per gallon ([0064]), i.e., 59.8 pounds per cubic foot  to about 119.7 gallon per cubic foot, which meets the claimed density, and the fluid cures to solidify into a hardened polymeric mass with a degree of rigidity([0013], [0016],[0019], [0023]-[25] and [0073]), which meets the claimed gel thus inherently the apparent viscosity.
Chew further teaches that the polymer-forming composition may include accelerators/retardants to control the cure time ([0056]).
Chew does not disclose the instantly claimed sodium/potassium hydroxide or its amount. 
Huffman teaches that sodium hydroxide and potassium hydroxide can regulate cure rate of melamine formaldehyde resin (col. 5, line 25-31).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include sodium/potassium hydroxide of Huffman in the composition of Chew.  The rationale to do so would be the motivation provided by the teachings of Huffman that to do so would predictably regulate  the cure time of the resin(col.5, line 25-31), which is desirable by Chew ([0056]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a curing rate regulator for melamine formaldehyde resins.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Regarding claim 2, Chew  teaches the composition comprises rheological additives  in an amount of about 0.1 to 6 wt.% , i.e., less than 6:100 ([0061]), wherein the additive includes natural rubbers ([0062]), which meets the limitation of latex and its amount.
Regarding claim 28,  since Chew and Huffman teaches  the same fluid  composition, absent evidence to the contrary, one of ordinary skill in the art would expect the fluid of Chew and Huffman  would effect the transitions from liquid to a gelled  state as claimed  when a pH is less than 6.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768